DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/13/2021.  These drawings are accepted by the examiner.
Claim Objections
Claims 1, 5, and 35 are objected to because of the following informalities:
Claim 1, line 12: “the walls, the roof, said at least one boundary portion; and the skirt portion” should read - the walls, the roof, said at least one boundary portion, and the skirt portion-.
Claim 5, line 4: “by said controlled about in response” should read –by said controller about in response-.
Claim 35, line 12: “the walls, the roof, said at least one boundary portion; and the skirt portion” should read - the walls, the roof, said at least one boundary portion, and the skirt portion-.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4, 12-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A).
Regarding claim 1, Fair discloses a mobile animal shelter device for movement across a ground surface, the device comprising: 
a frame 22 defining an enclosure having walls 14, 16, 18, 20 surrounding a hollow interior of the enclosure which is arranged for containing animals therein, and an open bottom such that the hollow interior of the enclosure is open to the ground surface;
a skirt portion 78 or 88 arranged to extend between a bottom perimeter edge of the frame 110 and the ground surface, the skirt portion being movable relative to the frame so as to be arranged to accommodate various contours of the ground surface Fig 1;
a plurality of transport wheels 42, 44 supporting the frame thereon such that the frame is supported for rolling movement across the ground surface; 
a motor 50 operatively connected to the transport wheels for driving the transport wheels; and 
a controller 62 operatively connected to the motor so as to be arranged to displace the frame across the ground surface by a controlled amount prescribed by the controller.

    PNG
    media_image1.png
    367
    733
    media_image1.png
    Greyscale

Fair Figure 1
Fair does not teach a roof; the enclosure including at least one boundary portion operable relative to a respective opening in the enclosure between an open position and a closed position of the opening; and the walls, the roof, said at least one boundary portion, and the skirt portion collectively surrounding the hollow interior of the enclosure such that the hollow interior is arranged to be maintained at a set temperature while the hollow interior of the enclosure remains open to the ground surface.
Bunger teaches an animal shelter comprising:
a roof 11 A and B;
the enclosure including at least one boundary portion 16 A and B operable relative to a respective opening in the enclosure between an open position and a closed position of the opening Figs 4 and 5; and 
the walls 21, the roof 11 A and B, said at least one boundary portion 16 A and B, and the fencing 18 collectively surrounding the hollow interior of the enclosure such that the hollow interior is arranged to be maintained at a set temperature (Col. 3 lines 10-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a roof and boundary portions as taught by Bunger in order to provide animals with protection from sun/rain and to assist in controlling temperature.
Regarding claim 2, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. Fair also teaches that the controller includes a timer 136 configured to actuate the motor at selected times for a controlled duration to effect movement of the frame across the ground surface by said controlled amount.
Regarding claim 4, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. Fair also teaches that wheels 122 are steerable about respective upright axes relative to the frame and wherein there is provided a steering actuator arranged to steer the transport wheels relative to the frame about their respective upright axes, the controller being operatively connected to the steering actuator so as to be arranged to steer the wheels by a controlled amount as the frame is displaced across the ground surface (Col. 5, lines 15-26). Note that Fair teaches that front wheel 122 can be steered via servo. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transport wheels of Fair with controller actuated steering as taught by Fair (on other wheels) in order to enable more precise control of the shelter.
Regarding claim 12, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. Fair also teaches the skirt portion 78 or 88 being movable relative to the transport wheels between a transport position in which the skirt portion is spaced above the ground surface and a stationary position in which the skirt portion is engaged with the ground surface.
Regarding claim 13, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 12. Fair also teaches that the frame is fixed in elevation relative to the transport wheels and the skirt portion 78 is movable relative to the frame 10 between the transport position and the stationary position.
Regarding claim 21, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. Fair also teaches: the skirt portion (78 or 88) being supported at a bottom end of the walls of the main frame 10 to extend downwardly to a bottom end of the skirt portion so as to be arranged to engage the ground surface about a full perimeter of the main frame; 
the skirt portion comprising a plurality of skirt elements (78 and 88), each having a lower ground engaging surface defining a respective portion of the bottom end of the skirt portion Fig 4 and being supported for individual displacement relative to the main frame such that the bottom end of the skirt portion is flexible so as to vary in elevation according to the contours of the ground surface Fig 1.

    PNG
    media_image2.png
    290
    322
    media_image2.png
    Greyscale

Fair Figure 4
Regarding claim 22, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 21. Fair also teaches that each skirt element 88 is biased downwardly for engagement against the ground. 
Note that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the skirt by using the skirt elements 88 around the entirety of the perimeter in order to gain the controllability and fault tolerance at multiple locations.
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) as applied to claim 1 above, and further in view of van den Berg (US 6929252 B2).
Regarding claim 3, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach that the controller includes a GPS device in communication with the controller such that the controller is configured to effect movement of the frame across the ground surface by said controlled amount using GPS information from the GPS device. 
Van den Berg teaches a mobile animal corral which comprises a controller including a GPS device in communication with the controller such that the controller is configured to effect movement of the frame across the ground surface by said controlled amount using GPS information from the GPS device (column 2, lines 8-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller and GPS as taught by van den Berg in order to further automate the corral and provide enhanced precision and monitoring.
Regarding claim 5, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is operable to displace the frame across the ground by said controlled about in response to an instruction received from the central server. 
Van den Berg teaches a mobile animal corral which comprises a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is operable to displace the frame across the ground by said controlled about in response to an instruction received from the central server (column 2, lines 8-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller and central server as taught by van den Berg in order to further automate the corral and provide enhanced precision and monitoring.
Regarding claim 6, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 5. Van den Berg also teaches a personal computer device adapted to communicate with the central server over a wireless network such that the computer device is arranged to receive feedback information from the controller through the central server and the controller is arranged to receive instructions from the computer device through the central server (column 2, lines 8-13).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) as applied to claim 1 above, and further in view of Van Adrichem (US 20150223429 A1).
Regarding claim 4, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not explicitly teach that the transport wheels are steerable about respective upright axes relative to the frame and there is provided a steering actuator arranged to steer the transport wheels relative to the frame about their respective upright axes, the controller being operatively connected to the steering actuator so as to be arranged to steer the transport wheels by a controlled amount as the frame is displaced across the ground surface. 
Van Adrichem teaches a mobile shelter device which comprises transport wheels 12 which are steerable about respective upright axes relative to the frame 14 and there is provided a steering actuator arranged to steer the transport wheels relative to the frame about their respective upright axes, a controller being operatively connected to the steering actuator so as to be arranged to steer the transport wheels by a controlled amount as the frame is displaced across the ground surface [0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller and steerable driven wheels as taught by Van Adrichem in order to enable more precise control and motion of the shelter.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and van den Berg (US 6929252 B2) as applied to claim 5 above, and further in view of Piccioni (US 20150068466 A1).
Regarding claim 7, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 5. 
Fair does not teach that the feedback information includes a water level sensed by a water dispenser sensor on the frame, a feed level sensed by a feeder sensor on the frame, a humidity level sensed by a humidity sensor on the frame, a temperature sensed by a temperature sensor on the frame, a wind speed sensed by a wind sensor on the frame, or a video captured by a camera on the frame. 
Piccioni teaches an animal shelter in which the controller detects a water level sensed by a water dispenser sensor on the frame, a feed level sensed by a feeder sensor on the frame, and a temperature sensed by a temperature sensor on the frame [0012]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with environmental sensors as taught by Piccioni in order to gather a greater data picture or enable automatic feed and/or water replenishment.
Claims 8-9 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) as applied to claim 1 above, and further in view of Crider et al. (US 5336131 A).
Regarding claim 8, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. Bunger also teaches the at least one boundary portion comprising a body panel 16 A and B which is pivotally movably supported on the frame so as to be operable the closed position Fig 5 covering the respective opening of the boundary portion of the enclosure and the open position Fig 4 in which the respective opening of the boundary portion is at least partially unobstructed by the body panel.
Fair as modified above does not teach a panel actuator connected to said at least one body panel; the controller being operatively connected to the panel actuator so as to be arranged to actuate opening and closing of said at least one body panel.
Crider teaches a livestock housing comprising:
a panel actuator 20 Figs 2 and 3 connected to said at least one body panel 18; and 
a controller 20 Fig 5 operatively connected to the panel actuator so as to be arranged to actuate at least one of opening or closing of said at least one body panel (Col. 3 line 67 – Col. 2 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with the panel actuators and controlled opening and closing of the panels as taught by Crider in order to provide an automated system to open and close the panels which is more convenient to the user than a manual system.
Regarding claim 9, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach wherein the controller is arranged to displace said at least one boundary portion into one of the open position or the closed position responsive to a sensed weather condition.
Crider teaches a livestock housing comprising:
wherein the controller 20 Fig 5 is arranged to displace said at least one boundary portion 18 into one of the open position or the closed position responsive to a sensed weather condition (Col. 3 line 67 – Col. 2 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with the panel actuators and controlled opening and closing of the panels as taught by Crider in order to provide an automated system to open and close the panels which is more convenient to the user than a manual system.
Regarding claim 34, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 9. Bunger also teaches the enclosure remaining operational to contain the animals therein when the at least one body panel is in the open position Figs 4 and 5.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) as applied to claim 1 above, and further in view of Crider et al. (US 5336131 A) and van den Berg (US 6929252 B2).
Regarding claim 10, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is arranged to displace said at least one body panel boundary portion into one of the open position or the closed position responsive to an instruction received by the controller from the central server over the wireless network.
Crider teaches a livestock housing comprising a controller 20 Fig 5 is arranged to displace said at least one body panel boundary portion 18 into one of the open position or the closed position Figs 4 and 5 responsive to an instruction received by the controller (Col. 3 line 67 – Col. 2 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller to operate the boundary portions as taught by Crider in order to provide an automated system to open and close the panels which is more convenient to the user than a manual system.
Van den Berg teaches a mobile animal corral comprising a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is arranged to operate the corral Col. 2 lines 8-13.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller and central server as taught by van den Berg in order to further automate the corral and provide enhanced precision, control, and monitoring. As modified, the actuation of the body panels would be controlled by the remote server.
If the applicant does not agree that the network is wireless, then would have been an obvious substitution of functional equivalents to substitute a wireless network in order to simplify setup or increase range, since a simple substitution of one known element for another would obtain predictable results. KSA International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) as applied to claim 1 above, and further in view of Piccioni (US 20150068466 A1).
Regarding claim 11, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach a feed supply and a feeder supported on the frame, the controller being operatively connected to the feeder so as to be arranged to dispense a controlled amount of feed from the feed supply into the enclosure. 
Piccioni teaches an animal shelter 16 which comprises a feed supply 3 and a feeder 2 supported on the frame, and a controller 7 being operatively connected to the feeder so as to be arranged to dispense a controlled amount of feed from the feed supply into the enclosure [0012]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with an automatic feeder as taught by Piccioni in order to ensure the animals have adequate food access.
Claims 12-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) as applied to claim 1 above, and further in view of Lamparter (US 4877266 A).
Regarding claim 12, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
In an alternate interpretation, Fair does not teach the skirt portion being movable relative to the transport wheels between a transport position in which the skirt portion is spaced above the ground surface and a stationary position in which the skirt portion is engaged with the ground surface. 
Lamparter teaches a vehicle 10 comprising a skirt portion 20 being movable relative to transport wheels between a transport position in which the skirt portion is spaced above the ground surface and a stationary position in which the skirt portion is engaged with the ground surface. 

    PNG
    media_image3.png
    705
    500
    media_image3.png
    Greyscale

Lamparter Figures 2 and 3
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with an actuated skirt in order to easily lower the skirt when the corral is stationary and raise it when easier motion is desired.
Regarding claim 13, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 12. 
Lamparter also teaches that the frame 28 is fixed in elevation relative to the transport wheels and the skirt portion 20 is movable relative to the frame between the transport position and the stationary position. 
Regarding claim 14, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 13. 
Lamparter also teaches a plurality of skirt actuators 34 coupled between the frame and the skirt portion 20 at spaced apart positions about the perimeter of frame (at least one per side), the skirt actuators being operatively connected to the controller so as to be operable to displace the skirt portion between the transport and stationary positions under control of the controller. 
Regarding claim 21, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
In an alternate interpretation, Fair does not teach the skirt portion supported at a bottom end of the walls of the main frame to extend downwardly to a bottom end of the skirt portion so as to be arranged to engage the ground surface about a full perimeter of the main frame; the skirt portion comprising a plurality of skirt elements, each having a lower ground engaging surface defining a respective portion of the bottom end of the skirt portion and being supported for individual displacement relative to the main frame such that the bottom end of the skirt portion is flexible so as to vary in elevation according to the contours of the ground surface. 
Lamparter teaches a vehicle 10 comprising a skirt portion 20 supported at a bottom end 14 of the walls of the main frame to extend downwardly to a bottom end 41 of the skirt portion so as to be arranged to engage the ground surface about a full perimeter of the main frame; 
the skirt portion comprising a plurality of skirt elements 38, each having a lower ground engaging surface defining a respective portion of the bottom end of the skirt portion and being supported for individual displacement relative to the main frame such that the bottom end of the skirt portion is flexible so as to vary in elevation according to the contours of the ground surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with an actuated skirt as taught by Lamparter in order to easily lower the skirt when the corral is stationary and raise it when easier motion is desired. 
Regarding claim 22, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 21. 
Lamparter also teaches that each skirt element 38 is biased downwardly for engagement against the ground 39. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) as applied to claim 1 above, and further in view of Doak (US 3218091 A).
Regarding claim 21, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
In an alternate interpretation, Fair does not teach the skirt portion supported at a bottom end of the walls of the main frame to extend downwardly to a bottom end of the skirt portion so as to be arranged to engage the ground surface about a full perimeter of the main frame; the skirt portion comprising a plurality of skirt elements, each having a lower ground engaging surface defining a respective portion of the bottom end of the skirt portion and being supported for individual displacement relative to the main frame such that the bottom end of the skirt portion is flexible so as to vary in elevation according to the contours of the ground surface.
Doak teaches a vehicle 10 comprising a skirt portion 52 supported at a bottom end of the walls of the main frame to extend downwardly to a bottom end of the skirt portion so as to be arranged to engage the ground surface about a full perimeter of the main frame; 
the skirt portion 52 comprising a plurality of skirt elements, each having a lower ground engaging surface defining a respective portion of the bottom end of the skirt portion and being supported for individual displacement relative to the main frame such that the bottom end of the skirt portion is flexible so as to vary in elevation according to the contours of the ground surface. 

    PNG
    media_image4.png
    257
    455
    media_image4.png
    Greyscale

Doak Figure 2
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with an adjustable lower skirt as taught by Doak in order to easily lower the skirt when the corral is stationary and raise it when easier motion is desired.
Regarding claim 22, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 21. 
Doak also teaches that each skirt element is biased downwardly for engagement against the ground 66.
Claim 18 and 33 rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Crider et al. (US 5336131 A).
Regarding claim 18, Fair discloses a mobile animal shelter device for movement across a ground surface, the device comprising: 
a frame 22 defining an enclosure having walls 14, 16, 18, 20 surrounding a hollow interior of the enclosure which is arranged for containing animals therein, and an open bottom such that the hollow interior of the enclosure is open to the ground surface;
a plurality of transport wheels 42, 44 supporting the frame thereon such that the frame is supported for rolling movement across the ground surface; 
a motor 50 operatively connected to the transport wheels for driving the transport wheels; 
the enclosure 14, 16, 18, 20  being arranged to shelter animals therein while providing access to the ground surface;
a controller 62 operatively connected to the motor so as to be arranged to displace the frame across the ground surface by a controlled amount prescribed by the controller.

    PNG
    media_image1.png
    367
    733
    media_image1.png
    Greyscale

Fair Figure 1
Fair does not teach a roof; at least one body panel which is movably supported relative to a respective opening on the frame so as to be operable between a closed position covering the respective opening to define a respective boundary portion of the enclosures and an open position in which the respective opening is at least partially unobstructed by the body panel; and a panel actuator connected to said at least one body panel; and a controller operatively connected to the panel actuator so as to be arranged to actuate at least one of opening or closing of said at least one body panel in response to criteria being met, the criteria including a sensed weather condition.
Bunger teaches an animal shelter comprising:
a roof 11 A and B;
the enclosure including at least one body panel 16 A and B which is movably supported relative to a respective opening on the frame so as to be operable between a closed position Fig 5 covering the respective opening to define a respective boundary portion of the enclosures and an open position in which the respective opening is at least partially unobstructed by the body panel Fig 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a roof and boundary portions as taught by Bunger in order to provide animals with protection from sun/rain and to assist in controlling temperature.
Crider teaches a livestock housing comprising:
a panel actuator 20 Figs 2 and 3 connected to said at least one body panel 18; and 
a controller 20 Fig 5 operatively connected to the panel actuator so as to be arranged to actuate at least one of opening or closing of said at least one body panel in response to criteria being met, the criteria including a sensed weather condition (Col. 3 line 67 – Col. 2 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with the panel actuators and controlled opening and closing of the panels as taught by Crider in order to provide an automated system to open and close the panels which is more convenient to the user than a manual system. 
Regarding claim 33, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 18. Bunger also teaches the enclosure remaining operational to contain the animals therein when the at least one body panel is in the open position Figs 4 and 5.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Crider et al. (US 5336131 A) as applied to claim 18 above, and in further view of Piccioni (US 20150068466 A1).
Regarding claim 32, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 18. 
Fair does not teach wherein the criteria further includes a sensed interior temperature.
Piccioni teaches an animal shelter wherein the criteria for adjusting the settings of the shelter further includes a sensed interior temperature [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with the interior temperature sensor as taught by Piccioni in order to effectively track the conditions inside the enclosure to then properly made adjustments to the system.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A), Crider et al. (US 5336131 A), and Piccioni (US 20150068466 A1).
Regarding claim 35, Fair discloses a mobile animal shelter device for movement across a ground surface, the device comprising: 
a frame 22 defining an enclosure having walls 14, 16, 18, 20 surrounding a hollow interior of the enclosure which is arranged for containing animals therein, and an open bottom such that the hollow interior of the enclosure is open to the ground surface;
a skirt portion 78 arranged to extend between a bottom perimeter edge of the frame 110 and the ground surface, the skirt portion being movable relative to the frame so as to be arranged to accommodate various contours of the ground surface;
a plurality of transport wheels 42, 44 supporting the frame thereon such that the frame is supported for rolling movement across the ground surface; 
a motor 50 operatively connected to the transport wheels for driving the transport wheels; 
a steering actuator arranged to steer the transport wheels relative to the frame about their respective upright axes (Col. 5, lines 15-26); and
a controller 62 operatively connected to the motor and the steering actuator whereby the controller is arranged to: 
(i) displace the frame across the ground surface by a controlled amount prescribed by the controller (Col. 3 lines 29-45); 
(ii) steer the transport wheels by a controlled amount as the frame is displaced across the ground surface (Col. 5, lines 15-26).

    PNG
    media_image1.png
    367
    733
    media_image1.png
    Greyscale

Fair Figure 1
Fair does not teach a roof; the enclosure including at least one boundary portion operable relative to a respective opening in the enclosure between an open position and a closed position of the opening; the walls, the roof, said at least one boundary portion, and the skirt portion collectively surrounding the hollow interior of the enclosure such that the hollow interior is arranged to be maintained at a set temperature while the hollow interior of the enclosure remains open to the ground surface; a boundary actuator arranged to displace said at least one boundary portion between the open position or the closed position; a feed supply and a feed actuator supported on the frame so as to be arranged to dispense feed from the feed supply into the enclosure; a controller operatively connected the boundary actuator and the feed supply, whereby the controller is arranged to: (iii) operate the feed actuator to dispense the feed from the feed supply in a controlled amount; and (iv) operate the boundary actuator to displace the boundary portion into one of the open position or the closed position in response to criteria including a sensed interior temperature in the hollow interior of the enclosure and a sensed weather condition so as to control a temperature within the hollow interior of the enclosure.
Bunger teaches an animal shelter comprising:
a roof 11 A and B;
the enclosure including at least one boundary portion 16 A and B operable relative to a respective opening in the enclosure between an open position and a closed position of the opening Figs 4 and 5; and 
the walls 21, the roof 11 A and B, said at least one boundary portion 16 A and B, and the fencing 18 collectively surrounding the hollow interior of the enclosure such that the hollow interior is arranged to be maintained at a set temperature (Col. 3 lines 10-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a roof and boundary portions as taught by Bunger in order to provide animals with protection from sun/rain and to assist in controlling temperature.
	Crider teaches a livestock housing comprising:
a boundary actuator 20 arranged to displace said at least one boundary portion 18 between the open position or the closed position Figs 2 and 3; 
a controller 20 Fig. 5 operatively connected the boundary actuator, whereby the controller is arranged to: 
operate the boundary actuator to displace the boundary portion into one of the open position or the closed position in response to criteria including a sensed interior temperature in the hollow interior of the enclosure and a sensed weather condition so as to control a temperature within the hollow interior of the enclosure (Col. 3 line 67 – Col. 2 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with the panel actuators and controlled opening and closing of the panels as taught by Crider in order to provide an automated system to open and close the panels which is more convenient to the user than a manual system.
	Piccioni teaches an animal shelter wherein
a feed supply and a feed actuator supported on the frame so as to be arranged to dispense feed from the feed supply into the enclosure [0012]; 
a controller 7 operatively connected the feed supply 3, whereby the controller is arranged to: 
operate the feed actuator to dispense the feed from the feed supply 3 in a controlled amount [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with an automatic feeder as taught by Piccioni in order to ensure the animals have adequate food access.
Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Fair, Steele, Carrano, Minow, and combinations thereof are incapable of controlling the temperature within the enclosure because they comprise fencing/gates that air can pass through is not found persuasive. Applicant’s own invention comprises a mesh material between the top of the walls and the roof spanning around the entire device which allows passage of air through (Specification, Page 7 lines 15-19), however the invention claims to be capable of controlling temperature. It is known that it is possible to substantially control the temperature of an animal area while still allowing airflow through various kinds of openings. Such is shown in Crider et al. (US 5336131 A), used in rejection, as the temperature can be controlled inside while having opening to the air (Figures 2-3, openings 18). In another reference, used in the rejection, Bunger (US 4222347 A) can also adapt to control temperatures with fencing and openings (Figure 1, fencing 18 and flaps 16a and b). It is also a known practice in daily life to control temperatures in places open to the air like outdoor dining during the winter by using heaters and heat lamps or in the summer by using fans and AC. 
In response to applicant's argument that Piccioni (US 20150068466 A1) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant relies on the sole reasoning that because Piccioni does not provide access to the ground that it is not analogous art. This is not found persuasive. Piccioni is related to a device designed to contain animals in a controlled manner which is directly related to the other references used in the rejection and the present invention, which all relate to devices designed to contain animals in a controlled manner.
Applicant’s arguments with respect to claim(s) 9 and 18 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dismang (US 10085438 B1), Johnson (US 6029608 A), Benjamin (US 3724424 A), Schwartz (US 20150334987 A1), and Goldwitz (US 20030075114 A1). The references listed all relate to animal containment spaces with varying adjustable settings which directly relates to the claimed invention of a mobile and adjustable animal shelter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642